Citation Nr: 0414300	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  04-03 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a separate disability evaluation of 10 percent 
for tinnitus in each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1946.

This appeal arose from a December 2002 rating decision of the 
Fargo, North Dakota, Department of Veterans Affairs, Medical 
and Regional Office Center (M&ROC).  The M&ROC found that 
there was no legal entitlement to the award of a separate 
evaluation for tinnitus in each ear.

In May 2004 the veteran's representative submitted a motion 
to advance the veteran's case of the Board's docket in view 
of the fact that the veteran is over seventy-years of age.

In May 2004 the Board granted the representative's motion to 
advance his appeal on the Board's docket.


FINDING OF FACT

The 10 percent schedular evaluation for tinnitus sis the 
maximum evaluation provided in the rating schedule for 
unilateral or bilateral tinnitus.


CONCLUSION OF LAW

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is not warranted as a matter of law.  38 U.S.C.A. 
§§ 1155, 5107, 5103, 5103A, 5107A, 7104(c) (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.87, Diagnostic Code 6260 (2002) 
and as amended at 68 Fed. Reg. 25823, May 14, 2003; Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he should be assigned a 
separate evaluation for tinnitus in each ear.  His 
representative has urged that the regulation in effect when 
the veteran filed his claim in 2002 was ambiguous as to 
whether a separate evaluation should be assigned and 
reasonable doubt should be afforded.  
It is also argued that the change to the regulation in 2003 
that expressly forbade the assignment of separate disability 
evaluations in each ear should not be applied retroactively 
to the veteran's claim.


Factual Background

In September 2001 the veteran filed a claim of entitlement to 
for service connection for bilateral hearing loss and 
bilateral tinnitus.  In March 2002, the RO issued a rating 
action that granted service connection for bilateral hearing 
loss and tinnitus.  The tinnitus was assigned a 10 percent 
disability evaluation.

In November 2002, the veteran filed a claim requesting that 
he be assigned a separate 10 percent evaluation for tinnitus 
in each ear.  In December 2002, this claim was denied.  The 
RO indicated that there was no legal basis for the assignment 
of separate evaluations for tinnitus in each ear.


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  

The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).   

VA has published implementing regulations now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  The VCAA would be clearly applicable to this pending 
claim if the effective date of the new law were the sole 
consideration.  However, though seemly ubiquitous in its 
application this case presents one of the judicially 
recognized exceptions.  

Here the extant law regarding compensation for tinnitus 
controls the appellant's situation and no amount of 
assistance or additional notice from VA will change the 
outcome.  See generally, Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that statutory interpretation questions not 
affected by enactment of VCAA).  See also Kane v. Principi, 
17 Vet. App. 103 (2003) (extending nonapplication to 
regulatory interpretation questions).  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


Analysis

On March 9, 2004, VA's General Counsel issued a precedential 
decision concerning the applicability of 38 U.S.C. 5103(a) to 
a claim for separate ratings for service-connected tinnitus 
in each ear.  See VAOPGCPREC 2-2004.  This opinion cited a 
General Counsel precedential opinion, VAOPGCPREC 2-03, 
holding that Diagnostic Code (DC) 6260 as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability evaluation for tinnitus.  

The single rating applied regardless of whether the tinnitus 
was perceived as unilateral, bilateral, or in the head.  The 
General Counsel held that separate ratings for tinnitus for 
each ear may not be assigned under DC 6260 or any other 
diagnostic code.  



Effective June 13, 2003, VA amended DC 6260 by adding a note 
that a claimant is only entitled to "a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head."

The appellant's representative has argued that VA should not 
apply the June 2003 amendment allowing only for a single 
evaluation because to do so would have a detrimental 
retroactive effect upon the veteran's claim.  It was argued 
that this amendment was added after the veteran had filed his 
claim in February 2002 and should not be applied to the 
veteran's case.  Although the note to the June 2003 amendment 
clearly set forth the prohibition against separate 
evaluations for tinnitus in each ear, applying this 
prohibition would not have a retroactive effect in this case.  

According to VAOPGCPREC 2-03 noted above, this prohibition 
had already existed in DC 6260 as in effect prior to June 10, 
1999 and as amended as of that date.  Therefore, the 
prohibition against separate evaluations for tinnitus in each 
ear had been in effect at the time that the veteran filed his 
claim in February 2002.  As a consequence, there is no legal 
basis upon which to award separate evaluations for the 
veteran's tinnitus in each ear.  Thus, the law and not the 
evidence is dispositive of this claim.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Also, VAOPGCPREC 2-04 noted that 38 U.S.C. § 5103(a) contains 
two qualifiers on the requirement that VA provide notice.  
First, VA is only required to provide notice of information 
and evidence not previously provided to VA.  Second, VA is 
only required to provide notice of information and evidence 
that is necessary to substantiate a claim.  It was noted that 
there would be circumstances when no information need be 
requested from a claimant, such as those instances when no 
additional information or evidence is needed because pursuant 
to statute or regulation the claim cannot be substantiated.  


To require VA to provide notice of the information and 
evidence needed to substantiate a claim that cannot be 
substantiated because it is barred by statute or regulation 
would lead to an absurd or unreasonable result.  See United 
States v. Female Juvenile, 103 F.3d 14, 16-17 (5th Cir. 
1996), cert. denied, 552 U.S. 824 (1997).  The VCAA is not 
applicable to a claim when the statue and not the evidence is 
dispositive of the claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

Clearly, VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for bilateral 
tinnitus because there is no information or evidence that 
could substantiate the claim.  In conclusion, the veteran is 
not entitled by law to the assignment of separate disability 
evaluations for tinnitus in each ear.


ORDER

Entitlement to a separate evaluation for tinnitus in each ear 
is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



